       Case 1:19-cr-00373-PGG Document 331 Filed 06/29/21 Page 1 of 20




                                           June 29, 2021
By ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re: United States v. Michael Avenatti, 19 Cr. 373 (PGG)

Your Honor:

       I write in response to the Court’s June 28 Order for the parties to produce “the
Regnier materials that the U.S. Attorney’s Office for the Central District of California
[CDCA] recently produced to Defendant.” Dkt. 330. The full Regnier materials in
CDCA’s June 3 production were provided to me yesterday by Mr. Avenatti’s counsel in
California and the documents are attached as Exhibit A. The voicemail included in that
production is on a disc labeled Exhibit B.
       We note that this June 3 production does not include handwritten notes from the
government’s meetings with Ms. Regnier including on March 25, March 26, and
November 19, 2019. The government continues to insist that it need not produce these
notes to Mr. Avenatti’s counsel in either case, even though they are the most precise,
verbatim recording of Ms. Regnier’s statements during those long meetings. See Dkt. No.
318 at 3. Ms. Regnier was asked about Nike during at least one of those meetings. Dkt.
315 at 4.
      The attached materials were produced to Mr. Avenatti’s counsel in California
pursuant to protective orders. Ex. C. I therefore respectfully provide them under seal.
       Thank you for your consideration.
                                           Respectfully submitted,
                                           /s/ Benjamin Silverman
                                           Benjamin Silverman
                                           Attorney for Michael Avenatti
cc: Counsel of Record (by ECF)
Case 1:19-cr-00373-PGG Document 331 Filed 06/29/21 Page 2 of 20




                  Exhibit A
Case 1:19-cr-00373-PGG Document 331 Filed 06/29/21 Page 3 of 20




               REDACTED
Case 1:19-cr-00373-PGG Document 331 Filed 06/29/21 Page 4 of 20




                  Exhibit B
Case 1:19-cr-00373-PGG Document 331 Filed 06/29/21 Page 5 of 20




               REDACTED
Case 1:19-cr-00373-PGG Document 331 Filed 06/29/21 Page 6 of 20




                  Exhibit C
     Case 8:19-cr-00061-JVS
           Case 1:19-cr-00373-PGG
                             Document
                                   Document
                                      74 Filed
                                             331
                                               12/31/19
                                                  Filed 06/29/21
                                                         Page 1 ofPage
                                                                   8 Page
                                                                       7 of ID
                                                                            20 #:1053



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                     SOUTHERN DIVISION
17
     UNITED STATES OF AMERICA,                  SA CR No. 19-061-JVS
18
                Plaintiff,                      SECOND AMENDED ORDER AUTHORIZING
19                                              DISLCOUSRE OF TAX RETURNS AND
                      v.                        RETURN INFORMATION; AND SECOND
20                                              AMENDED PROTECTIVE ORDER LIMITING
     MICHAEL JOHN AVENATTI,                     DISCLOSURE OF PROTECTED TAX
21                                              INFORMATION AND SENSITIVE
                Defendant.                      INFORMATION
22

23        The Court having considered the stipulation and request for

24   (1) a second amended order authorizing the disclosure of tax returns

25   and return information; and (2) a second amended protective order

26   limiting disclosure of protected tax information and sensitive

27   information filed by the United States Attorney for the Central

28   District of California (“USAO”) and Assistant United States Attorneys
     Case 8:19-cr-00061-JVS
           Case 1:19-cr-00373-PGG
                             Document
                                   Document
                                      74 Filed
                                             331
                                               12/31/19
                                                  Filed 06/29/21
                                                         Page 2 ofPage
                                                                   8 Page
                                                                       8 of ID
                                                                            20 #:1054



 1   Julian L. André and Brett A. Sagel, and defendant MICHAEL JOHN

 2   AVENATTI (“defendant”), both individually and by and through his

 3   counsel of record, H. Dean Steward (collectively, the “parties”) in

 4   this matter, and good cause appearing therefor, the Court hereby

 5   ORDERS as follows:

 6        1.     Pursuant to 26 U.S.C. § 6103(h)(4)(D), the government may

 7   produce to counsel for defendant copies of tax returns and return

 8   information obtained by the USAO during the course of the

 9   investigation leading to the indictment and currently in the USAO’s

10   possession.

11        2.     In order to permit the government to provide discovery

12   material to counsel of record for defendant, while avoiding the

13   unauthorized dissemination, distribution, or use of tax returns and

14   return information, as well as personal identification information,

15   financial records, and other sensitive or confidential information

16   relating to third parties, including defendant’s former clients or

17   employees (“Sensitive Information”), the parties have stipulated to

18   the entry of this Second Amended Protective Order in the above-

19   captioned case, United State v. Michael John Avenatti, SA CR No. 19-

20   061-JVS.

21        3.     The term “Sensitive Information” includes, without

22   limitation, the names of alleged victims, witnesses, and other third

23   parties; dates of birth; social security numbers; driver’s license

24   numbers; PIN numbers; bank or financial account information; taxpayer

25   identification information; tax information; home addresses; phone

26   numbers; email addresses; employment information; passwords;

27   attorney-client communications; and confidential legal information.

28
     Case 8:19-cr-00061-JVS
           Case 1:19-cr-00373-PGG
                             Document
                                   Document
                                      74 Filed
                                             331
                                               12/31/19
                                                  Filed 06/29/21
                                                         Page 3 ofPage
                                                                   8 Page
                                                                       9 of ID
                                                                            20 #:1055



 1        4.     This Second Amended Protective Order shall apply to all

 2   discovery materials containing tax returns and return information (as

 3   defined in 26 U.S.C. § 6103(b)(2)) and Sensitive Information

 4   (collectively, the “Protected Information”) that is produced to the

 5   defense team, as defined below, before or after the execution of this

 6   Second Amended Protective Order.

 7        5.     For the purposes of this Order, the term “defense team”

 8   refers to the counsel of record for defendant and any other defense

 9   attorneys for defendant, counsel for defendant in additional

10   litigation matters described more fully in paragraph 8, defense

11   investigators, retained experts or potential experts, and paralegal

12   and legal assistants providing assistance on this case who have been

13   advised of their obligations under the Protective Order and agreed to

14   follow its terms.      The “defense team,” for the purposes of the

15   Protective Order, includes defendant.           The “defense team” does not

16   include family members and other associates of defendant.

17        6.     Defendant’s counsel of record in this matter agrees to

18   advise all members of the defense team of their obligations under the

19   Second Amended Protective Order and ensure their agreement to follow

20   the Second Amended Protective Order, prior to providing members of

21   the defense team with access to any Protected Information.

22        7.     The defense team, including defendant, shall use materials

23   containing Protected Information only for the preparation and

24   litigation of this matter and the additional litigation matters

25   identified in paragraph 8 below, and for no other purpose.

26   Litigation of this matter includes any appeal filed by defendant, and

27   any motion filed by defendant pursuant to 28 U.S.C. § 2255.

28
     Case 8:19-cr-00061-JVS
          Case 1:19-cr-00373-PGG
                            Document
                                 Document
                                     74 Filed
                                           33112/31/19
                                                 Filed 06/29/21
                                                         Page 4 ofPage
                                                                   8 Page
                                                                       10 ofID
                                                                             20#:1056



 1        8.      The defense team, including defendant, may disclose any

 2   discovery produced in this case, including materials containing

 3   Protected Information, to his defense counsel in the following

 4   additional matters: (a) In re Michael J. Avenatti, Member No. 206929,

 5   No. SBC-19-TE-30259-YDR (Cal. State Bar. Ct.); (b) United States v.

 6   Avenatti, No. 1:19-CR-373 (S.D.N.Y.); and (c) United States v.

 7   Avenatti, No. 1:19-CR-374 (S.D.N.Y.) (collectively, the “Additional

 8   Matters”).    Defendant may also use the discovery produced in this

 9   case, including materials containing Protected Information, for

10   preparation or litigation of the Additional Matters.

11        9.      Defendant and defendant’s counsel of record in this matter

12   agree that any discovery produced in this case that defendant

13   provides to defendant’s counsel in the Additional Matters shall be

14   subject to the terms of this Second Amended Protective Order.

15   Defendant’s counsel in this matter agrees that prior to providing

16   discovery produced in this case to defendant’s counsel in the

17   Additional Matters, defendant’s counsel in this matter must provide a

18   copy of this Second Amended Protective Order to defendant’s counsel

19   in the Additional Matters and receive a signed Acknowledgment in the

20   form attached hereto, from defendant’s counsel in the Additional

21   Matters confirming his/her receipt of, understanding of, and

22   compliance with the terms of the Second Amended Protective Order.

23        10.     Defendant and defendant’s counsel of record in this matter

24   agree that any discovery produced in this case that defendant

25   previously provided to defendant’s counsel in the Additional Matters

26   shall be subject to the terms of this Second Amended Protective

27   Order, as well as the previously issued Amended Protective Order.

28   Defendant’s counsel in this matter agrees that he will obtain a
     Case 8:19-cr-00061-JVS
          Case 1:19-cr-00373-PGG
                            Document
                                 Document
                                     74 Filed
                                           33112/31/19
                                                 Filed 06/29/21
                                                         Page 5 ofPage
                                                                   8 Page
                                                                       11 ofID
                                                                             20#:1057



 1   signed Acknowledgment in the form attached hereto, from defendant’s

 2   counsel in the Additional Matters that previously received discovery

 3   pursuant to the previously issued Amended Protective Order, and

 4   defendant’s counsel in this matter must provide a copy of this Second

 5   Amended Protective Order to defendant’s counsel in the Additional

 6   Matters, which the signed Acknowledgment in the form attached hereto,

 7   will confirm from defendant’s counsel in the Additional Matters that

 8   he/she is in receipt of, understands, and will comply with the terms

 9   of the Second Amended Protective Order, or defendant’s counsel in

10   this matter must confirm in writing that any previously produced

11   discovery materials have been returned to defendant’s counsel in this

12   matter.

13        11.    Within fourteen (14) days of the issuance of the Second

14   Amended Protective Order, defendant’s counsel in this matter shall

15   obtain a signed Acknowledgment in the form attached hereto, from any

16   of defendant’s counsel in the Additional Matters that has already

17   received discovery produced in this case.            Within fourteen (14) days

18   of the issuance of the Second Amended Protective Order, any of

19   defendant’s counsel in the Additional Matters that previously

20   received discovery produced in this case, must take any necessary

21   actions to comply with the Second Amended Protective Order.

22        12.    December 31, 2019the Acknowledgments executed by

23   defendant’s counsel in the Additional Matters and shall promptly

24   provide government counsel and the Court with copies of such

25   Acknowledgments if requested to do so.

26        13.    To the extent defendant is obligated to do so, defendant

27   may produce to the opposing parties in the Additional Matters

28   discovery that the USAO produced in this case, including materials
     Case 8:19-cr-00061-JVS
          Case 1:19-cr-00373-PGG
                            Document
                                 Document
                                     74 Filed
                                           33112/31/19
                                                 Filed 06/29/21
                                                         Page 6 ofPage
                                                                   8 Page
                                                                       12 ofID
                                                                             20#:1058



 1   containing Protected Information.          Prior to producing any discovery

 2   from this case to the opposing parties in the Additional Matter,

 3   defendant’s counsel in this matter and/or defendant’s counsel in the

 4   Additional Matters shall notify the USAO in writing that such

 5   materials are being produced and ensure that the opposing parties

 6   have agreed follow the terms of this Second Amended Protective Order.

 7        14.     Other than as set forth in paragraph 8 above, the defense

 8   team, including defendant, shall not permit anyone who is not a

 9   member of the defense team to retain in his or her possession any

10   materials containing Protected Information.

11        15.     The defense team may review materials containing Protected

12   Information with witnesses or potential witnesses in this case

13   (including their counsel), but the witnesses or potential witnesses

14   may not retain any materials containing Protected Information after

15   his or her review of those materials with the defense team is

16   complete.

17        16.     The defense team shall maintain all discovery materials

18   containing Protected Information safely and securely, and shall

19   exercise reasonable care in ensuring the confidentiality of those

20   materials.

21        17.     To the extent that notes are made that memorialize, in

22   whole or in part, Protected Information, or to the extent that copies

23   of materials containing Protected Information are made for authorized

24   use by members of the defense team, such notes, copies, must be

25   handled in accordance with the terms of the Protective Order.

26        18.     If a party needs to file materials with the Court

27   containing unredacted Protected Information or needs to divulge

28   Protected Information in court filings, such filings should be made
     Case 8:19-cr-00061-JVS
          Case 1:19-cr-00373-PGG
                            Document
                                 Document
                                     74 Filed
                                           33112/31/19
                                                 Filed 06/29/21
                                                         Page 7 ofPage
                                                                   8 Page
                                                                       13 ofID
                                                                             20#:1059



 1   under seal.    If the Court rejects the request to file such Protected

 2   Information under seal, the party seeking to file such Protected

 3   Information shall provide advance written notice to the other party

 4   to afford such party an opportunity to object or otherwise respond to

 5   such intention.     If the other party does not object to the proposed

 6   filing, the party seeking to file such information shall redact the

 7   Protected Information and make all reasonable attempts to limit the

 8   divulging of Protected Information.

 9        19.    Upon the final disposition of this case and the Additional

10   Matters identified in paragraph 8 above, materials containing

11   Protected Information shall not be used, in any way, in any other

12   matter, absent a court order.         All materials containing Protected

13   Information maintained in the defense team’s files shall remain

14   subject to the Protective Order unless and until such order is

15   modified by court order.       Within thirty days of the conclusion of

16   appellate and post-conviction proceedings, the defense team shall

17   return any materials containing Protected Information to the USAO or

18   certify that such materials have been destroyed.             Defense counsel is,

19   however, authorized to retain any such materials that defense counsel

20   is required to maintain under the California Rules of Professional

21   Responsibility or any other applicable rule of professional

22   responsibility.

23        20.    In the event that there is a substitution of counsel prior

24   to when such documents must be returned, new defense counsel must

25   join this Protective Order before any materials containing Protected

26   Information may be transferred from the defense counsel of record to

27   the new defense counsel, who then will become the defense team’s

28   custodian of the materials and who shall then become responsible for
     Case 8:19-cr-00061-JVS
          Case 1:19-cr-00373-PGG
                            Document
                                 Document
                                     74 Filed
                                           33112/31/19
                                                 Filed 06/29/21
                                                         Page 8 ofPage
                                                                   8 Page
                                                                       14 ofID
                                                                             20#:1060



 1   returning all materials Protected Information to the government upon

 2   the conclusion of appellate and post-conviction proceedings.

 3

 4          IT IS SO ORDERED.

 5

 6   December 31, 2019

 7   DATE                                      HONORABLE JAMES V. SELNA
                                               UNITED STATES DISTRICT JUDGE
 8
     Presented by:
 9
          /s/ Julian L. André
10   JULIAN L. ANDRÉ
     BRETT A. SAGEL
11   Assistant United States Attorneys

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 8:19-cr-00061-JVS
          Case 1:19-cr-00373-PGG
                            Document
                                 Document
                                     70 Filed
                                           33110/03/19
                                                 Filed 06/29/21
                                                         Page 1 ofPage
                                                                   6 Page
                                                                       15 ofID
                                                                             20#:1025



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                     SOUTHERN DIVISION
17
     UNITED STATES OF AMERICA,                  SA CR No. 19-061-JVS
18
                Plaintiff,                      AMENDED ORDER AUTHORIZING
19                                              DISLCOUSRE OF TAX RETURNS AND
                      v.                        RETURN INFORMATION; AND AMENDED
20                                              PROTECTIVE ORDER LIMITING
     MICHAEL JOHN AVENATTI,                     DISCLOSURE OF PROTECTED TAX
21                                              INFORMAITON AND SENSITIVE
                Defendant.                      INFORMATION
22

23        The Court having considered the stipulation and request for

24   (1) an order authorizing the disclosure of tax returns and return

25   information; and (2) an amended protective order limiting disclosure

26   of protected tax information and sensitive information filed by the

27   United States Attorney for the Central District of California

28   (“USAO”) and Assistant United States Attorneys Julian L. André and
     Case 8:19-cr-00061-JVS
          Case 1:19-cr-00373-PGG
                            Document
                                 Document
                                     70 Filed
                                           33110/03/19
                                                 Filed 06/29/21
                                                         Page 2 ofPage
                                                                   6 Page
                                                                       16 ofID
                                                                             20#:1026



 1   Brett A. Sagel, and defendant MICHAEL JOHN AVENATTI (“defendant”),

 2   both individually and by and through his counsel of record, H. Dean

 3   Steward (collectively, the “parties”) in this matter, and good cause

 4   appearing therefor, the Court hereby ORDERS as follows:

 5        1.     Pursuant to 26 U.S.C. § 6103(h)(4)(D), the government may

 6   produce to counsel for defendant copies of tax returns and return

 7   information obtained by the USAO during the course of the

 8   investigation leading to the indictment and currently in the USAO’s

 9   possession.

10        2.     In order to permit the government to provide discovery

11   material to counsel of record for defendant, while avoiding the

12   unauthorized dissemination, distribution, or use of tax returns and

13   return information, as well as personal identification information,

14   financial records, and other sensitive or confidential information

15   relating to third parties, including defendant’s former clients or

16   employees (“Sensitive Information”), the parties have stipulated to

17   the entry of this Protective Order in the above-captioned case,

18   United State v. Michael John Avenatti, SA CR No. 19-061-JVS.

19        3.     The term “Sensitive Information” includes, without

20   limitation, the names of alleged victims, witnesses, and other third

21   parties; dates of birth; social security numbers; driver’s license

22   numbers; PIN numbers; bank or financial account information; taxpayer

23   identification information; tax information; home addresses; phone

24   numbers; email addresses; employment information; passwords;

25   attorney-client communications; and confidential legal information.

26        4.     This Protective Order shall apply to all discovery

27   materials containing tax returns and return information (as defined

28   in 26 U.S.C. § 6103(b)(2)) and Sensitive Information (collectively,
     Case 8:19-cr-00061-JVS
          Case 1:19-cr-00373-PGG
                            Document
                                 Document
                                     70 Filed
                                           33110/03/19
                                                 Filed 06/29/21
                                                         Page 3 ofPage
                                                                   6 Page
                                                                       17 ofID
                                                                             20#:1027



 1   the “Protected Information”) that is produced to the defense team, as

 2   defined below, before or after the execution of this Protective

 3   Order.

 4        5.      For the purposes of this Order, the term “defense team”

 5   refers to the counsel of record for defendant and any other defense

 6   attorneys for defendant, defense investigators, retained experts or

 7   potential experts, and paralegal and legal assistants providing

 8   assistance on this case who have been advised of their obligations

 9   under the Protective Order and agreed to follow its terms.                The

10   “defense team,” for the purposes of the Protective Order, includes

11   defendant.    The “defense team” does not include family members and

12   other associates of defendant.

13        6.      Defendant’s undersigned counsel of record agrees to advise

14   all members of the defense team of their obligations under the

15   Protective Order and ensure their agreement to follow the Protective

16   Order, prior to providing members of the defense team with access to

17   any Protected Information.

18        7.      The defense team, including defendant, shall use materials

19   containing Protected Information only for the preparation and

20   litigation of this matter and the additional litigation matters

21   identified in paragraph 8 below, and for no other purpose.

22   Litigation of this matter includes any appeal filed by defendant, and

23   any motion filed by defendant pursuant to 28 U.S.C. § 2255.

24        8.      The defense team, including defendant, may disclose any

25   discovery produced in this case, including materials containing

26   Protected Information, to his defense counsel in the following

27   additional matters: (a) In re Michael J. Avenatti, Member No. 206929,

28   No. SBC-19-TE-30259-YDR (Cal. State Bar. Ct.); (b) United States v.
     Case 8:19-cr-00061-JVS
          Case 1:19-cr-00373-PGG
                            Document
                                 Document
                                     70 Filed
                                           33110/03/19
                                                 Filed 06/29/21
                                                         Page 4 ofPage
                                                                   6 Page
                                                                       18 ofID
                                                                             20#:1028



 1   Avenatti, No. 1:19-CR-373 (S.D.N.Y.); and (c) United States v.

 2   Avenatti, No. 1:19-CR-374 (S.D.N.Y.) (collectively, the “Additional

 3   Matters”).    Defendant may also use the discovery produced in this

 4   case, including materials containing Protected Information, for

 5   preparation or litigation of the Additional Matters.

 6        9.      Defendant and defendant’s undersigned counsel of record

 7   agree that any discovery produced in this case that defendant

 8   provides to defendant’s counsel in the Additional Matters shall be

 9   subject to the terms of this Protective Order.             Defendant’s

10   undersigned counsel agrees that he shall advise defendant’s counsel

11   in the Additional Matters of their obligations under the Protective

12   Order and ensure their agreement to follow the terms of this

13   Protective Order, prior to providing defendant’s counsel in the

14   Additional Matters with access to any discovery produced in this

15   case, including any Protected Information.

16        10.     To the extent defendant is obligated to do so, defendant

17   may produce to the opposing parties in the Additional Matters

18   discovery that the USAO produced in this case, including materials

19   containing Protected Information.          Prior to producing any discovery

20   from this case to the opposing parties in the Additional Matter,

21   defendant’s counsel shall notify the USAO in writing that such

22   materials are being produced and ensure that the opposing parties

23   have agreed follow the terms of this Protective Order.

24        11.     Other than as set forth in paragraph 10 above, the defense

25   team, including defendant, shall not permit anyone who is not a

26   member of the defense team to retain in his or her possession any

27   materials containing Protected Information.

28
     Case 8:19-cr-00061-JVS
          Case 1:19-cr-00373-PGG
                            Document
                                 Document
                                     70 Filed
                                           33110/03/19
                                                 Filed 06/29/21
                                                         Page 5 ofPage
                                                                   6 Page
                                                                       19 ofID
                                                                             20#:1029



 1        12.     The defense team may review materials containing Protected

 2   Information with witnesses or potential witnesses in this case

 3   (including their counsel), but the witnesses or potential witnesses

 4   may not retain any materials containing Protected Information after

 5   his or her review of those materials with the defense team is

 6   complete.

 7        13.     The defense team shall maintain all discovery materials

 8   containing Protected Information safely and securely, and shall

 9   exercise reasonable care in ensuring the confidentiality of those

10   materials.

11        14.     To the extent that notes are made that memorialize, in

12   whole or in part, Protected Information, or to the extent that copies

13   of materials containing Protected Information are made for authorized

14   use by members of the defense team, such notes, copies, must be

15   handled in accordance with the terms of the Protective Order.

16        15.     If a party needs to file materials with the Court

17   containing unredacted Protected Information or needs to divulge

18   Protected Information in court filings, such filings should be made

19   under seal.    If the Court rejects the request to file such Protected

20   Information under seal, the party seeking to file such Protected

21   Information shall provide advance written notice to the other party

22   to afford such party an opportunity to object or otherwise respond to

23   such intention.     If the other party does not object to the proposed

24   filing, the party seeking to file such information shall redact the

25   Protected Information and make all reasonable attempts to limit the

26   divulging of Protected Information.

27        16.     Upon the final disposition of this case and the Additional

28   Matters identified in paragraph 8 above, materials containing
     Case 8:19-cr-00061-JVS
          Case 1:19-cr-00373-PGG
                            Document
                                 Document
                                     70 Filed
                                           33110/03/19
                                                 Filed 06/29/21
                                                         Page 6 ofPage
                                                                   6 Page
                                                                       20 ofID
                                                                             20#:1030



 1   Protected Information shall not be used, in any way, in any other

 2   matter, absent a court order.         All materials containing Protected

 3   Information maintained in the defense team’s files shall remain

 4   subject to the Protective Order unless and until such order is

 5   modified by court order.       Within thirty days of the conclusion of

 6   appellate and post-conviction proceedings, the defense team shall

 7   return any materials containing Protected Information to the USAO or

 8   certify that such materials have been destroyed.             Defense counsel is,

 9   however, authorized to retain any such materials that defense counsel

10   is required to maintain under the California Rules of Professional

11   Responsibility or any other applicable rule of professional

12   responsibility.

13          17.   In the event that there is a substitution of counsel prior

14   to when such documents must be returned, new defense counsel must

15   join this Protective Order before any materials containing Protected

16   Information may be transferred from the undersigned defense counsel

17   to the new defense counsel, who then will become the defense team’s

18   custodian of the materials and who shall then become responsible for

19   returning all materials Protected Information to the government upon

20   the conclusion of appellate and post-conviction proceedings.

21          IT IS SO ORDERED.

22

23

24   October 03, 2019

25   DATE                                      HONORABLE JAMES V. SELNA
                                               UNITED STATES DISTRICT JUDGE
26

27

28
